     Case 5:19-cv-00317-PRL Document 25 Filed 01/04/21 Page 1 of 3 PageID 780




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   OCALA DIVISION

JAMIE ALLEN FLYNN,

        Plaintiff,

v.                                                                 Case No: 5:19-cv-317-Oc-PRL

COMMISSIONER OF SOCIAL
SECURITY,

        Defendant.


                                            ORDER
        This matter is before the Court on the motion of Plaintiff’s counsel, Richard A. Culbertson,

for authorization to charge a reasonable fee pursuant to 42 U.S.C. §406(b) in the amount of

$10,454.00. (Doc. 24). In support of the motion, Mr. Culbertson has filed a signed fee agreement

in which Plaintiff acknowledges a 25% fee award of past due benefits. (Doc. 24-1). Mr. Culbertson

represents that the Commissioner has no objection to the requested fees.

        Previously, this Court reversed and remanded the case to the Social Security

Administration for further proceedings. (Doc. 20). The Court entered an order awarding attorney’s

fees to Mr. Culbertson under the Equal Access to Justice Act (“EAJA”) in the sum of $3,207.15.

(Doc. 23). Subsequently, on remand, Plaintiff was awarded past due benefits in the amount of

$65,816. (Doc. 24-2). Pursuant to the fee agreement, the attorney fee payable from Plaintiff’s past-

due benefits is benefits is $12,205.75 [25% of the past-due benefits, $16,454.00 minus the EAJA

fees awarded, $3,207.15 = $12,205.75]. Mr. Culbertson represents that he has voluntarily reduced

the amount of the fee he is requesting to $10,454.00 because that is the amount being held by the
   Case 5:19-cv-00317-PRL Document 25 Filed 01/04/21 Page 2 of 3 PageID 781




Commissioner for payment of the federal court fee after payment of the attorney fee payable to the

administrative attorney. (Doc. 24-2).

       Under 42 U.S.C. § 406(b)(1), an attorney, as here, who successfully represents a Social

Security claimant in court may be awarded as part of the judgment “a reasonable fee for such

representation, not in excess of 25 percent of the total of the past-due benefits” awarded to the

claimant. The fee is payable “out of, and not in addition to, the amount of [the] past-due benefits.”

42 U.S.C. Sec 406(b)(1). As required by Gisbrecht v. Barnhardt, 535 U.S. 789, 808 (2002) - the

Supreme Court’s pronouncement concerning the award of 406(b) fees - courts should approach

contingent-fee determinations by first looking to the agreement between the attorney and the client,

and then testing that agreement for reasonableness. “A contingent-fee agreement is not per se

reasonable. Deference should be given, however, to the ‘freely negotiated expression both of a

claimant’s willingness to pay more than a particular hourly rate. . .and of an attorney’s willingness

to take the case despite the risk of nonpayment.’” Joslyn v. Barnhart, 389 F.Supp.2d 454, 456

(W.D. N.Y. 2005). As such, when a court is called upon to assess the reasonableness of the award,

a court should balance the interest in protecting claimants from inordinately large fees against the

interest in ensuring that attorneys are adequately compensated so that they continue to represent

clients in disability benefits cases. Gisbrecht, 535 U.S. at 805. In making this reasonableness

determination, the Supreme Court highlighted several important factors including: (1) whether the

requested fee is out of line with the “character of the representation and the results the

representation achieved;” (2) whether the attorney unreasonably delayed the proceedings in an

attempt to increase the accumulation of benefits and thereby increase his own fee; and (3) whether

“the benefits awarded are large in comparison to the amount of time counsel spent on the case,”

the so-called “windfall” factor. Id. at 808.



                                                -2-
  Case 5:19-cv-00317-PRL Document 25 Filed 01/04/21 Page 3 of 3 PageID 782




       Here, the Court finds that the requested attorney’s fees are reasonable. The requested fee

will not result in a windfall for counsel – i.e., that counsel is receiving compensation he is not

entitled to and that payment of the compensation would be unfair or detrimental to Plaintiff. The

Court notes that this case involved lengthy administrative proceedings and remand. Mr. Culbertson

has submitted a signed fee agreement in which Plaintiff acknowledged that counsel would receive

25% of all past due benefits awarded on appeal. (Doc. 24-1). The Court is satisfied that this fee

award is reasonable in comparison to the amount of time and effort Plaintiff’s counsel expended

on this case and given the risks in contingent litigation. Further, the Commissioner does not oppose

the attorney fee award requested by Plaintiff.

       Accordingly, for these reasons, Mr. Culbertson’s motion for authorization to charge a

reasonable fee pursuant to 42 U.S.C. 406(b) (Doc. 24) is due to be GRANTED. Section 406(b)

fees are approved for Mr. Culbertson in the sum of $10,454.00.

       DONE and ORDERED in Ocala, Florida on January 4, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                                 -3-
